DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/934260 filed on July 12, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are allowable.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “generate a sequence of groups of nodes for the maintenance operation based at least in part on the analysis of the collected data, each group of the groups of nodes including one or more nodes, and wherein the groups of nodes comprise a first group of nodes including multiple first nodes, and a second group of nodes including multiple second nodes; and perform the maintenance operation for the plurality of nodes according to the sequence of groups of nodes, wherein the maintenance operation comprises: a power cycle for each node of the plurality of nodes, power cycling the multiple first nodes of the first group of nodes together and maintaining the multiple first nodes of the first group of nodes in parallel, and power cycling the multiple second nodes of the second group of nodes together and maintaining the multiple second nodes of the second group of nodes in parallel”, in Claims 1, 8 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.


Relevant Prior Art
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Howard et al. (U.S. Patent Application No. 2010/0185719), hereinafter “Howard”.  Howard is cited on PTO-892 filed 7/27/2022.
	Howard: ¶ 117 teaches within a parallel processing system, it is desirable to have periodic checkpoints that save the state of the operational system such that recovery from failure of one node within the cluster is possible without having to restart the entire application from scratch.

Although conceptually similar to the claimed invention of the instant application, Howard does not teach power cycling in parallel for a group of nodes.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/           Primary Examiner, Art Unit 2114